Citation Nr: 0119599	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-13 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for right knee disability resulting from treatment rendered 
by the Department of Veterans Affairs in August 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that the veteran failed to appear, without 
explanation, for a Board hearing at the RO in February 2001.  
He has not requested that the hearing be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The RO determined that the veteran had failed to submit 
new and material evidence to reopen the claim of service 
connection for low back disability in an August 1998 rating 
decision; the veteran was informed of the decision and his 
appellate rights on September 4, 1998.

2.  The veteran disagreed with the August 1998 rating 
decision and the RO provided a statement of the case on this 
issue to the veteran in April 1999.

3.  The veteran submitted a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in July 1999; however, in that document he 
specified that he only desired to appeal the denial of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
right knee disability.

4.  Thereafter, no written communication addressing the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for low back disability 
was received from the veteran or his representative until 
March 2000.
5.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal for entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 for right knee 
disability resulting from treatment rendered by VA in August 
1995 has been obtained.

6.  Prior to his right total knee arthroplasty on August 8, 
1995, the veteran had severe degenerative joint disease of 
the right knee with symptoms of right knee pain, mild 
effusion, and crepitus.

7.  The veteran currently experience symptoms of right knee 
pain with moderate effusion, atrophy of the quadriceps 
muscles, limited motion of the knee, and an "adhesed" and 
very stiff patella articulation.

8.  The increase in severity of the veteran's right knee 
disability is due to the total knee arthroplasty on August 8, 
1995; the increase in severity is not a necessary consequence 
of the arthroplasty.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to an August 1998 rating decision that determined 
that new and material had not been submitted to reopen the 
claim for service connection for low back disability.  38 
U.S.C.A. § 7105(a)(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (2000).

2.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for right knee disability resulting from treatment 
rendered by VA in August 1995 have been met. 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability

In a letter dated April 27, 2001, the Board advised the 
veteran that it would be rendering a decision as to whether 
he had submitted a timely substantive appeal with respect to 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for low 
back disability.  He was advised of the relevant law 
impacting this question as well as the current evidence 
before the Board.  The veteran was told that he had 60 days 
from the date of the letter to explain why he believed he had 
filed a timely substantive appeal and to submit any evidence 
that would support his contention.  He was also advised that 
he could request a hearing before the Board.  The veteran did 
not respond to this letter.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The veteran's request to reopen the claim of service 
connection for low back disability was denied in an August 
1998 rating decision.  The veteran was informed of the 
decision and of his appellate rights in a letter dated 
September 4, 1998.  In response to his notice of 
disagreement, he was provided a statement of the case on this 
issue in April 1999.  Thereafter, in July 1999, the veteran 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
wherein he indicated that he was only appealing the issue of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
right knee disability.  He made no reference to his low back 
condition.  Thereafter, no written communication was received 
from the veteran or his representative with respect to the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for low back 
disability until March 2000.  This was clearly after the 
expiration of the period for filing a substantive appeal. 

Accordingly, the appeal with respect to the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for low back disability must be 
dismissed.

II.  Right Knee Disability

Initially, the Board notes that the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of the 
veteran's appeal.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record shows that the veteran has been informed of the 
requirements for establishing the benefit sought on appeal 
and of the evidence the RO has considered in its decision.  
The veteran has submitted pertinent evidence in support of 
his claim.  The Board is not aware of, and neither the 
veteran nor his representative has identified, any additional 
evidence or information which should be obtained to 
substantiate the veteran's claim.  Further, a medical opinion 
has been obtained that addresses the issue on appeal.  The 
Board therefore has concluded that there is no further action 
which should be undertaken to comply with the notification 
and duty to assist provisions of the VCAA.
The Board notes that during the pendency of this appeal, 38 
U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104- 
204.  The amended statute is less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. 
§ 3.358 (2000).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. 
§ 3.358(b), (c) (2000).

The veteran contends that his right knee disability was 
worsened by his August 1995 total knee arthroplasty.  He 
asserts that the VA physicians failed to properly tie up a 
tendon.  He says he has been unable to walk since the 
operation.  He states the functional impairment of his right 
lower extremity significantly increased because of the knee 
operation.  In sum, he maintains that the total knee 
replacement surgery was a complete failure and left him with 
disability beyond that which he had prior to the surgery.

The evidence reflects that in November 1992, the veteran was 
seen at the Durham VA Medical Center (VAMC) for complaints of 
right knee pain.  He said he had been experiencing problems 
with his right knee for the past month.  On examination, the 
right knee was found to be stable and non-tender.  There was 
mild effusion.  The assessment was degenerative joint disease 
and possible torn medial meniscus.  An arthroscopy performed 
later that month revealed a badly degenerated posterior horn 
tear.  A post-operative treatment note related to this 
procedure indicates that the veteran's complaints of pain 
were gone.  It was also noted that there was no evidence of 
any calf problems.

Treatment notes from the Durham VAMC show that the pain in 
the veteran's right knee returned.  A report of an April 1994 
X-ray study indicates that there was bicompartmental 
osteoarthritis of the right knee, most pronounced in the 
medial compartment.  An October 1994 treatment note describes 
the veteran as having continuous unremitting knee pain that 
was worse with activity.  He was noted to also experience 
night pain.  At that time, there was no evidence of joint 
line tenderness or effusion.  Range of motion was from zero 
to 120 degrees.  There were osteophytes on palpation.  The 
impression was severe degenerative joint disease of the right 
knee.  Total knee arthroplasty was recommended.  

In May 1995, the veteran was evaluated for right total knee 
arthroplasty.  He reported that his right knee had been 
hurting him for many years.  He described a diffuse aching 
that woke him up at night.  He said his right knee disability 
prevented him from climbing stairs.  He denied swelling and 
locking but indicated that his knee would give way 
approximately two times a day.  On physical examination, 
there was no effusion.  Range of motion was from 5 to 110 
degrees with mild pain on extremes of motion.  There was 
evidence of crepitus.  There was no significant medial or 
lateral joint line pain.  The right knee was stable to varus 
and valgus.  X-rays showed tricompartmental osteoarthritis, 
medial greater than lateral, with loss of medial joint space.  
The examiner indicated that the veteran was a candidate for a 
total knee replacement.  

The veteran was afforded a pre-operative examination in 
August 1995.  He complained of diffuse pain at the medial 
aspect of the right patella.  There was evidence of crepitus.  
There was no evidence of swelling, warmth, varus and valgus 
instability, or Lachman or drawer sign.  Range of motion was 
between zero and 90 degrees.

On August 8, 1995, the veteran underwent a total right knee 
arthroplasty.  The surgical report indicates that a midline 
incision was made and a medial peripatellar approach was 
utilized.  The capsulotomy was performed and the patella was 
everted as the knee was flexed.  All osteophytes were 
removed.  There was evidence of cartilage erosion down to the 
bone on both femoral condyles as well as the trochlea and 
patella.  The meniscus and anterior cruciate ligament were 
removed.  The femur was addressed and care was taken to 
permit notching of the femur.  After the appropriate cutting, 
the trial component was placed and found to fit flush.  The 
tibial cut was made with the necessary sizing and the tibial 
tray was eventually placed.  The knee was able to fully 
extend and flex beyond 100 degrees.  It was stable to varus 
and valgus stress.  The patella did not track midline and a 
lateral retinacular release was performed.  Posterior 
osteophytes were removed from the posterior femoral condyles.  
The medial collateral ligaments and lateral collateral 
ligament were protected throughout the case.  The tibial 
component and patella were cemented and allowed to harden.  
All debris was removed from the knee and the knee was 
copiously irrigated.  Prior to closing, the knee capsule and 
quadriceps tendon were repaired.  The veteran tolerated the 
procedure well, and there reportedly had been no 
intraoperative complications.  

A post-operative treatment note dated in September 1995 
indicates that the veteran was doing well.  There were 
minimal right knee effusion and slight warmth to touch.  
Range of motion was from 5 to 100 degrees.  The knee was 
stable to varus and valgus stress.  The anterior and 
posterior cruciate ligaments were stable.  X-rays showed a 
total knee arthroplasty.  The veteran was advised to continue 
his physical therapy.  

A March 1996 examination report from P.J. Carter, M.D., 
indicates that the veteran complained of swelling, popping, 
and discomfort of the right knee.  He had excellent 
extension, and flexion to about 100 degrees.  There was 
moderate swelling.  Dr. Carter stated that the veteran seemed 
to be doing reasonably well with total knee replacement.  He 
noted, however, that the veteran had weak quadriceps, and 
that he needed some physical therapy.  Similar findings were 
recorded by J.C. Califf, M.D., in an April 1996 treatment 
note.  Dr. Califf expressed concern about a possible partial 
separation of the quadriceps tendon.  

In October 1996, the veteran was seen at the Durham VAMC for 
complaints of right knee pain.  He said he was not doing 
well.  He reported that he was still unable to "do 
anything."  He stated he was unable to walk, and that pain 
interfered with his ability to sleep.  The right knee and 
calf were swollen.  The right calf measured 19 inches in 
diameter while the left calf measured 17 1/2 inches in 
diameter.  Range of motion of the right knee was from 10 to 
90 degrees.  

An ultrasound of the right knee was performed in December 
1996.  The quadriceps muscle and tendon were intact and not 
ruptured.  However, there was increased echogenesity in the 
distal tendon that was likely due to scarring or fatty 
atrophy.  A January 1997 treatment report from Dr. Califf 
indicates that the veteran's right knee continued to show a 
palpable defect in the distal quadriceps.

In October 1997, the veteran's claims folders were forwarded 
to Duke University Medical Center for review and preparation 
of an opinion as to whether the veteran sustained disability 
as a result of his August 1995 total knee arthroplasty.  The 
reviewing physician stated that it appeared that the right 
total knee replacement procedure was uncomplicated.  He said 
there was no evidence of any tendon injuries.  He noted the 
patellar tendon was handled well and affixed appropriately.  
However, the examiner reported that the veteran had not done 
well post-operatively, and that he continued to have pain.  
He said the veteran's exposure to and progression in physical 
therapy had been suboptimal.  He observed that recent 
clinical notes suggested marked atrophy of the veteran's 
quadriceps, limited range of motion of the right knee, and an 
"adhesed" and very stiff patella articulation.  He said all 
these problems could account and contribute to the veteran's 
pain.  

While he could not find any evidence that VA failed to "tie 
up a tendon," the examiner found the veteran had a poor 
result.  He said the normal expected outcome of a total knee 
arthroplasty is that the pain relief is generally quite good 
and that the patient can at least expect to return to a 
functional status.  He indicated that this had not been the 
case for the veteran.  The examiner opined that the veteran 
would be a candidate for a total knee replacement revision to 
possibly remove some scar tissue and mobilize his knee 
articulation.  He said the veteran had "long term 
disability" of the right knee.

In March 1999, the veteran, through his representative, asked 
Dr. Califf to render an opinion as to whether it was "as 
likely as not" that the veteran's current quadriceps tendon 
problem occurred as a result of the total knee arthroplasty.  
Dr. Califf responded in the affirmative.  He said he saw the 
veteran prior to his surgery in 1992 and that he did not have 
a problem with his quadriceps tendon at that time.

As discussed above, the evidence shows that the veteran very 
clearly had problems with his right knee prior to the August 
1995 surgery.  The veteran suffered from unremitting right 
knee pain with mild effusion, crepitus, and mild loss of 
range of motion.  X-rays showed that the veteran had severe 
degenerative joint disease of the right knee.  The total knee 
arthroplasty was undertaken in order to relieve these 
symptoms.  However, as noted in the February 1998 report from 
Duke University, the normal expected outcome of a total knee 
arthroplasty includes pain relief and, at the very least, a 
return to functional status.  This has not been the case for 
the veteran.  The record shows that the veteran has had a 
poor result and, in fact, additional disability from the 
operation.  Not only does he continue to experience pain of 
the right knee, the veteran also suffers from moderate 
effusion, marked atrophy of his quadriceps muscle, limited 
motion of the knee, and an "adhesed" and very stiff patella.  
Dr. Califf reports that the problem with the veteran's 
quadriceps tendon/muscle did not exist prior to the August 
1995 operation.  Accordingly, the Board finds that the right 
total knee arthroplasty that was performed by VA in August 
1995 caused additional disability of the veteran's right 
knee, to include the quadriceps.  The additional disability 
clearly was not a necessary consequence of the surgery.  

Accordingly, the Board concludes that the veteran is entitled 
to benefits pursuant to 38 U.S.C.A. § 1151 for right knee 
disability resulting from treatment rendered by VA in August 
1995.


ORDER

The appeal with respect to the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for low back disability is dismissed

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
right knee disability resulting from treatment rendered by VA 
in August 1995 is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

